DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 16, the limitation “the stored stimulus signal pattern” lacks sufficient antecedent basis.  The limitation “a stored stimulus signal pattern” is recited in claim 15 but claim 16 depends on claim 14.  Appropriate correction is required.  Claim 17 is consequently rejected to due its dependence on claim 16.
	Per claim 20, the limitation “the measurement data” lacks sufficient antecedent basis.  The limitation “measurement data” is recited in claim 18 but claim 20 depends on claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, 7, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christophersen et al. (US 2017/0254859 – hereinafter “Christophersen”).

	Per claim 1, Christophersen teaches a wireless device for monitoring a battery (Fig. 2; battery 205; ¶27), comprising:
a monitor (Fig. 2; preamplifier 218; ¶28) coupled to the battery and configured to generate a stimulus signal, inject the stimulus signal into the battery, and measure a response of the battery to the stimulus signal (The preamplifier 218 is configured to generate a SOS current signal, inject the SOS current signal into the battery 205; and measure a battery response signal from the battery 205 (¶28-29)); and a wireless node (Fig. 2; combination of a wireless interface, a memory, SOSG 216, DAS 214, and processor 212; ¶32-33) coupled to the monitor and configured to receive the measured response from the monitor and store the measured response in a memory (A memory is provided to hold battery response data (¶33 and 37)).

Per claim 2, Christophersen teaches the wireless device of claim 1, wherein the wireless node is further configured to store a stimulus signal pattern and to instruct the monitor to generate the stimulus signal based on the stimulus signal pattern (An SOS control signal is generated by SOSG 216 and provided to the preamplifier 218.  The SOS control signal has a particular voltage that causes the preamplifier 218 to output a desired SOS current signal (¶28)).

Per claim 3, Christophersen teaches the wireless device of claim 2, wherein the stimulus signal pattern includes one or more of a frequency, amplitude, or duration parameter (The SOS control signal is a voltage signal that is proportional to a desired SOS current signal (¶28)).

Per claim 4, Christophersen teaches the wireless device of claim 1, wherein the wireless node includes a wireless transceiver to transmit the stored response to a network manager (Wireless interfaces enable bidirectional communication between the processor 212 and a remote computer 230.  The processor 212 is configured to download impedance spectrum control and calibration parameters from the remote computer 230 and upload battery impedance spectrum data to the remote computer (¶33)).

Per claim 5, Christophersen teaches the wireless device as claim 4, wherein the wireless node is further configured to transmit the stored response to the network manager in response to receiving a request from the network manager (Under the direction of the remote computer 230, the processor 212 is configured to transmit battery impedance spectrum data to the remote computer 230 (¶33)).

Per claim 7, Christophersen teaches the wireless device of claim 1, wherein the response includes an impedance response to the stimulus signal (¶29 and 33).

Per claim 11, Christophersen teaches the wireless device of claim 1, wherein the monitor is configured to synchronously measure the response with respect to the stimulus signal (The DAS 214 is configured to start acquiring data concurrent with the application of the SOS current signal to the battery 205 (¶26-27 and 37)).

Per claim 12, Christophersen teaches the wireless device of claim 1, wherein the stimulus signal includes an alternating current waveform across a frequency spectrum (The SOS current signal includes a sum of a plurality of different current signals having a plurality of different frequencies of interest for testing impedance of the battery 205 (¶28)).

Per claim 13, Christophersen teaches the wireless device of claim 1, wherein the monitor is configured to measure a voltage response and a current originating external to the monitor when the battery is in use without the stimulus signal (When the battery 205 is in use without the SOS current signal being applied thereto, the preamplifier 218 is configured to measure voltage and current values of the battery 205 (¶8 and 37)).

Per claim 14, Christophersen teaches a method to monitor a battery (Fig. 2; battery 205; ¶27), the method comprising:
generating a stimulus signal within a monitor (Fig. 2; preamplifier 218; ¶28); injecting the stimulus signal into the battery; measuring a response of the battery to the stimulus signal (The preamplifier 218 is configured to generate a SOS current signal, inject the SOS current signal into the battery 205; and measure a battery response signal from the battery 205 (¶28-29)); and wirelessly transmitting information representative of the measured response to a network manager (A wireless interface, a memory, SOSG 216, DAS 214, and processor 212 are provided.  The memory is configured to hold battery response data which is wirelessly transmitted to a remote computer 230 (¶32-33 and 37)).

Per claim 15, Christophersen teaches the method of claim 14, wherein the stimulus signal is generated based on a stored stimulus signal pattern (An SOS control signal is generated by SOSG 216 and provided to the preamplifier 218.  The SOS control signal has a particular voltage that causes the preamplifier 218 to output a desired SOS current signal (¶28)).

Per claim 16, Christophersen teaches the method of claim 14, wherein the stored stimulus signal pattern includes one or more of a frequency, amplitude, or duration parameter (The SOS control signal is a voltage signal that is proportional to a desired SOS current signal (¶28)).

Per claim 17, Christophersen teaches the method of claim 16, wherein the response is measured synchronously with respect the stimulus signal, and wherein the stimulus signal includes an alternating current waveform across a frequency spectrum (The DAS 214 is configured to start acquiring data concurrent with the application of the SOS current signal to the battery 205.  The SOS current signal includes a sum of a plurality of different current signals having a plurality of different frequencies of interest for testing impedance of the battery 205 (¶26-28 and 37)).

Per claim 18, Christophersen teaches a wireless node coupled to a battery monitor, the wireless node comprising:
a memory (¶33) to store at least one stimulus signal pattern (The memory may be configured to store impedance spectrum control and calibration parameters, such as an SOS control signal voltage (¶28 and 33)); a processor (Fig. 2; processor 212; ¶33) to execute a testing routine including transmitting an instruction to the battery monitor (Fig. 2; preamplifier 218; ¶28) to inject a stimulus signal pattern based on the at least one stimulus signal pattern (The preamplifier 218 is configured to generate a SOS current signal, inject the SOS current signal into the battery 205; and measure a battery response signal from the battery 205 (¶28-29)); wherein the memory to store measurement data of the battery in response to the stimulus signal from the battery monitor (A memory is provided to hold battery response data (¶33 and 37)), and a wireless transceiver to transmit information representative of the measurement data to a network manager (Wireless interfaces enable bidirectional communication between the processor 212 and a remote computer 230.  The processor 212 is configured to download impedance spectrum control and calibration parameters from the remote computer 230 and upload battery impedance spectrum data to the remote computer (¶33)).

Per claim 19, Christophersen teaches the wireless node of claim 18, wherein the stimulus signal pattern includes one or more of a frequency, amplitude, or duration parameter (The SOS control signal is a voltage signal that is proportional to a desired SOS current signal (¶28)).

Per claim 20, Christophersen teaches the wireless node of claim 16, wherein the measurement data is measured synchronously with respect the stimulus signal, and wherein the stimulus signal includes an alternating current waveform across a frequency spectrum (The DAS 214 is configured to start acquiring data concurrent with the application of the SOS current signal to the battery 205.  The SOS current signal includes a sum of a plurality of different current signals having a plurality of different frequencies of interest for testing impedance of the battery 205 (¶26-28 and 37)).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Christophersen and Asami et al. (US 2022/0200069 – hereinafter “Asami”).

Per claim 6, Christophersen does not explicitly teach the wireless device of claim 1, wherein the wireless node is further configured to communicate with different network managers (Wireless interfaces enable bidirectional communication between the processor 212 and a remote computer 230 (¶33)).
In contrast, Asami teaches a battery management system comprising two battery management units BMU1 and BMU2 that are configured to establish connections with a plurality of storage battery modules MDL (Fig. 1; ¶63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Christophersen such that the processor is configured to communicate with different network managers.  One of ordinary skill would make such a modification for the purpose of reducing the number of modules a battery management unit manages (Asami; ¶63).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Christophersen and Baker (US 2005/0110464).

Per claim 8, Christophersen does not explicitly teach the monitor includes a plurality of analog-to-digital converters, each analog-to-digital converter to measure a voltage response from a respective cell of the battery.
In contrast, Baker teaches a fuel cell voltage monitoring system comprising a plurality of ADCs 220 that are configured to measure the voltage of each cell, respectively, in a fuel cell stack 11 (¶31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Christophersen such that a plurality of analog-to-digital converters are provided to measure a voltage response from respective cells of the battery.  One of ordinary skill would make such a modification for the purpose of transmitting digital voltage signals to a controller (Baker; ¶31).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view of Christophersen and Sugeno et al. (US 2012/0326725 – hereinafter “Sugeno”).

Per claim 9, Christophersen does not explicitly teach the wireless device claim 1, wherein the monitor includes an analog-to-digital converter to measure a current response of the battery.
In contrast, Sugeno teaches a monitoring apparatus comprising an ADC that converts analog electric current data of a battery into a digital current data (¶90-91).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Christophersen such that an analog-to-digital converter is provided to measure a current response.  One of ordinary skill would make such a modification for the purpose of supplying a digital current signal to a memory (Sugeno; ¶93).

11.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Christophersen and Iwasawa et al. (US 2015/0357685 – hereinafter “Iwasawa”).

Per claim 10, Christophersen does not explicitly teach the wireless device of claim 1, further comprising: a functional safety processor to filter the measured response, wherein the filtered measured response is transmitted to a network manager.
In contrast, Iwasawa teaches a battery system comprising a voltage detection unit 13 wherein the voltage detection unit 13 is configured to transmit a filtered wireless signal via a low-pass filter 42 (Fig. 4; ¶49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Christophersen such that a functional safety processor is provided to filter the measured response.  One of ordinary skill would make such a modification for the purpose of removing a high frequency component of received measurement data (Iwasawa; ¶49).


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852